     Case 2:20-cv-00004-JRG Document 190 Filed 02/26/21 Page 1 of 2 PageID #: 5391



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION


JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                     Civil Action No. 2:20-cv-00004-JRG

AT&T MOBILITY LLC,                                          JURY TRIAL DEMANDED
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

     Defendants

    and

HTC CORP., and HTC AMERICA, INC.,

    Intervenors.


           PLAINTIFF JOE ANDREW SALAZAR’S NOTICE OF REQUEST FOR DAILY
                        TRANSCRIPTS OF COURT PROCEEDINGS

          Pursuant to the Amended Docket Control Order (Dkt. 184), Plaintiff, Joe Andrew Salazar, requests daily

transcripts and a Realtime feed of the Court proceedings for trial. Plaintiff further provides notice that counsel has

emailed the Court Reporter, Ms. Shelly Holmes at shelly_holmes@txed.uscourts.gov, with this request.

                                                 Respectfully submitted,

                                                 /s/Geoff Culbertson
                                                 Kelly Tidwell
                                                 TX Bar No. 20020580
                                                 kbt@texarkanalaw.com
                                                 Geoffrey Culbertson
                                                 TX Bar No. 24045732
                                                 gpc@texarkanalaw.com
                                                 PATTON, TIDWELL & CULBERTSON, LLP
                                                 2800 Texas Boulevard
                                                 Texarkana, Texas 75503
                                                 T. 903-792-7080
                                                 T. 903-792-8233
        Case 2:20-cv-00004-JRG Document 190 Filed 02/26/21 Page 2 of 2 PageID #: 5392




                                               Dariush Keyhani
                                               District of Columbia Bar No. 1031500
                                               Frances H. Stephenson
                                               New York registration No. 5206495
                                               Keyhani LLC
                                               1050 30th Street NW
                                               Washington, DC 20007
                                               T. 202.748.8950
                                               F. 202.318.8958
                                               dkeyhani@keyhanillc.com
                                               fstephenson@keyhanillc.com

                                               Attorneys for Plaintiff, Joe Andrew Salazar




                                        CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in compliance with the

Federal Rules of Civil Procedure. All other counsel of record not deemed to have consented to electronic service

were served with a true and correct copy of the foregoing by U.S. Mail, CMRRR on this 26th day of February,

2021.


                                               /s/Geoffrey Culbertson
                                               Geoffrey Culbertson
